Citation Nr: 1731071	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1954 to January 1958 and from April 1959 to February 1960. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for myocarditis.  The Veteran's initial claim of service connection for myocarditis has been recharacterized, in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include any current heart disability.

The Veteran requested a videoconference Board hearing in connection with his appeal.  Such a hearing was scheduled for May 2017, and the Veteran failed to report.  Accordingly, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no competent and credible evidence that the Veteran's current heart disabilities are related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by a November 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The RO arranged for VA examination in May 2012.  The Board finds that the examination report contains sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

The Veteran's STRs indicate that in October 1955, he developed steady, moderately severe substernal chest pain, as well as fever and general malaise.  He was treated with antibiotics, cough syrup, and aspirin, but did not improve and, in November 1955 he was admitted for in-patient hospital treatment, with an initial (tentative) diagnosis of pericarditis.  At that time, he reported that he received a blow to the chest three weeks prior.  Electrocardiograms revealed evidence of myocardial damage and ischemia of the anterolateral wall of the heart.  The Veteran was treated with bed rest.  The diagnosis provided by the Board of Medical Survey in January 1956 was traumatic (i.e., noninfectious) myocarditis (the report states that the diagnosis was changed to myocarditis), and it was recommended that the Veteran be placed on limited duty for one year and then re-evaluated.  

The Veteran's condition was re-evaluated in February 1957.  At that time, it was noted that he had several periods of exertional dyspnea over the past year, as well as one episode of anterior chest pain associated with exertion.  However, at that time, electrocardiograms were within normal limits and the Veteran was asymptomatic.  It was determined that the Veteran no longer had any evidence of cardiovascular disease, and he was returned to full duty.  He completed that period of service in January 1958, and was accepted for re-enlistment for an additional period of service in April 1959 (before being discharged for unrelated medical reasons.)

Subsequent examinations and reports of medical history, to include those from his second period of active service and annual reserve service medical evaluations through February 1968, are negative for any pertinent clinical findings or lay reports of cardiac symptoms.

Postservice private treatment records indicate that in October 2006, the Veteran was admitted for treatment of inferior myocardial infarction, at which time he underwent angioplasty and stenting of his posterior descending artery, which had a 95 percent occlusion.  He was diagnosed with coronary artery disease.  Subsequent VA and private treatment records document continued treatment for this condition.

On May 2012 VA examination, the examiner, a physician, summarized the clinical record regarding the 1955 diagnosis of traumatic myocarditis.  She explained that "[m]yocarditis is an inflammation of the myocardium, the middle layer of the heart wall," and can cause a "variety of signs and symptoms, including chest pain, heart failure, and abnormal chest rhythms."   

The examiner identified the current heart disability as coronary artery disease, diagnosed in 2006, which she subsequently categorized as a type of ischemic heart disease.  The examiner also explained that the Veteran's current coronary artery disease led to myocardial ischemia, which "occurs when blood flow to the heart muscle is obstructed by a partial or complete blockage of a coronary artery."  The examiner acknowledged that the Veteran had experienced a related myocardial infarction event in October 2006.  [See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1665 (32d ed. 2012) p. 961 (defining "ischemia" as "deficiency of blood supply to the heart muscle, due to obstruction or constriction of the coronary arteries") and p. 934 (defining "infarction" as "gross necrosis of the myocardium as a result of interruption of the blood supply to the area; it is almost always caused by atherosclerosis of the coronary arteries")].  The examiner noted that the Veteran is prescribed medication to treat high cholesterol, a condition which can lead to blocked arteries.  The examiner outlined additional risk factors for myocardial ischemia and identified two as particularly pertinent to the Veteran: a history of smoking and hypertension; myocarditis was not listed as a potential risk factor.  Therefore, the examiner concluded that the Veteran's current heart disability was unrelated to his active service on a direct basis or caused by his in-service myocarditis (on a secondary basis).

In September 2013, the Veteran submitted a VA Form 21-0960A, Ischemic Heart Disease (IHD) Disability Benefits Questionnaire, completed by a private physician and noting October 2006 diagnoses of coronary artery disease and myocardial infarction.  The physician completing the form did not identify the cause of those conditions, nor did he relate such conditions to the Veteran's military service or any incident therein.

Analysis

It is not in dispute that the Veteran had myocarditis in active service, or that he has current ischemic heart disease, to include coronary artery disease leading to myocardial ischemia and a history of myocardial infarction.  What remains to be resolved is whether the current disability is related to the illness during active service.  

The Board finds that the medical evidence of record weighs against the Veteran's claim.  The Board acknowledges the Veteran's belief that his current heart disability is related to his in-service myocarditis, to include his statements that he experienced similar symptoms for each, and his belief that his current heart disability may be secondary to the myocarditis.  (See, e.g., March 2014 substantive appeal.)  However, determining the cause of his current disability is a complex medical question that requires medical expertise beyond the competence of the Veteran, a lay person.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

There is no indication in the record that medical evidence has linked the Veteran's current heart disability to his active service.  

The Veteran's STRs indicate that that his in-service myocarditis fully resolved.  Rather than being discharged due to cardiac disability, he was placed on light duty, re-evaluated, and returned to full duty.  Furthermore, he was subsequently accepted for an additional period of active duty service, and STRs for reserve service over a decade after his in-service myocarditis are negative for any residual symptoms.  The record is silent for any report, either in the clinical record or in the Veteran's statements, of pertinent symptomatology for fifty years after the in-service event.

The VA examiner reviewed the Veteran's claims file, to include the history of his current disability and the in-service myocarditis documented in his STRs, and explained that the in-service illness was caused by inflammation in the heart itself, which resolved and that the current disability was caused by obstruction of the arteries leading to the heart that reduced blood flow to the organ.  In other words, while the Veteran has a current heart disability, it was caused by obstruction in a separate part of the cardiovascular system, and it is thus unrelated to (i.e., not caused by) a past history of inflammation within the heart itself.  Furthermore, the examiner listed the general risk factors for developing the current disability, which did not include myocarditis, and identified which of those risk factors applied to the Veteran in this specific case (smoking and hypertension).  The Board notes that her negative nexus opinion is not contradicted by the Veteran's STRs or the September 2013 IHD Disability Benefits Questionnaire, and is supported by the private treatment records, which at the time of the myocardial infarction documented a 95 percent occlusion of the posterior descending artery (which required stenting).  Therefore, the Board finds that the VA opinion is probative medical evidence weighing against the Veteran's claim.

In summary, the competent (i.e., in this case, medical) evidence of record either does not address causation or is against the Veteran's claims.  Therefore, the Board finds that the preponderance of the evidence is against the claim of service connection for heart disability.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

 Service connection for a heart disability is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


